 



Exhibit 10.4
AMENDMENT TO MANUFACTURING AGREEMENT
The Manufacturing Agreement between Alcon Pharmaceuticals Ltd. (“Alcon”) and
Lifecore Biomedical, Inc. dated effective on January 1, 2006, is hereby amended
as follows:
1.) In Article 2.06, ALCON’s Minimum Volume is increased to ** of Product during
each calendar year beginning in 2009.
2.) The pricing table in Article 3.01 is hereby updated and replaced with the
following pricing table:

              Price per gram Year   (USD
2008
  USD **
2009
  USD **
2010
  USD **
2011
  USD **
2012
  USD **
2013
  USD **

3.) In Article 7.01, the term of the Agreement is hereby extended through
December 31, 2013.
These changes will be effected and become part of the Manufacturing Agreement on
February 1, 2008. With the exception of the above modifications, all other
provisions of the Manufacturing Agreement remain in full force and effect.
Please signify your agreement with the above by signing below and returning this
letter to Alcon.
ALCON PHARMACEUTICALS LTD.

                              By:   /s/ JOANNE BECK     By:   /s/ STEFAN BASLER
                         
 
  Name:   Joanne Beck           Name:   Stefan Basler    
 
  Title:   General Manager           Title:   Finance Manager    
 
  Date:   January 25, 2008           Date:   January 25, 2008    

          LIFECORE BIOMEDICAL, INC.
      By:   /s/ LARRY HIEBERT         Name:   Larry Hiebert        Title:   Vice
President and General Manager of the HD Division        Date:   January 23,
2008       

 



--------------------------------------------------------------------------------



 



 

**   The appearance of a double asterisk denotes confidential information that
has been omitted from the exhibit and filed separately, accompanied by a
confidential treatment request, with the Securities and Exchange Commission
pursuant to Rule 24b-2 of the Securities Exchange Act of 1934.

-2-